Citation Nr: 1639103	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-27 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis (also claimed as knee, ankle, elbow, wrist, and hip disabilities).    

2.  Entitlement to an effective date prior to November 24, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to ratings for PTSD in excess of 30 percent before August 6, 2013, and in excess of 70 percent from that date.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty with the Army from January 1989 to January 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for rheumatoid arthritis, and granted service connection for PTSD, rated 30 percent, effective November 24, 2009.  The Veteran appealed for service connection for rheumatoid arthritis, a higher rating for PTSD, and an earlier effective date for the grant of service connection for PTSD.  A March 2016 rating decision increased the rated for PTSD to 70 percent, effective August 6, 2013; he continues to seek a higher rating.  In June 2016 a hearing was held before the undersigned in Washington, DC; a transcript of the hearing is associated with the record.  

The TDIU issue has been added to the appeal because a TDIU claim is part of an increased rating claim when such claim is asserted by the veteran or raised by the record, as it was here.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It is further noted that as a result of the March 2016 rating decision which granted a 70 percent rating for PTSD, the Veteran meets (since August 6, 2013) the minimum schedular rating requirements for a TDIU rating under 38 C.F.R. § 4.16(a).

The issue of service connection for sleep apnea has been raised by the Veteran in a June 2015 application.  Such a claim was previously denied by the RO in an October 2013 rating decision.  The application to reopen the claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (although the RO adjudicated the other issues from the same application in a March 2016 rating decision).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for arthritis and seeking increases in the ratings for PTSD being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A July 2005 rating decision denied the Veteran's initial claim of service connection for PTSD, finding that the evidence did not show a confirmed diagnosis of PTSD or any verifiable stressors; he was notified of the decision by letter in July 2005, and did not appeal it, and it is final.  

2.  The Veteran's first claim seeking service connection for PTSD received by VA following the July 2005 rating decision was received on November 24, 2009; a March 2006 VA medical record (showing the Veteran had a positive screen for PTSD) that was constructively of record was cumulative of/duplicated evidence in the record at the time of the July 2005 rating decision, was not new and material evidence regarding the claim of service connection for PTSD, and cannot serve as a basis for rendering the July 2005 rating decision non-final.  

3.  A July 2010 rating decision granted the Veteran service connection for PTSD effective from November 24, 2009.  

4.  In July 2016 prior to the promulgation of a Board decision in the matter, VA received a statement from the Veteran's representative expressing the Veteran's intent to withdraw his appeal seeking a TDIU rating; there is no question of fact or law remaining before the Board in this matter.

CONCLUSIONS OF LAW

1.  An effective date earlier than November 24, 2009, for the grant of service connection for PTSD, is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  Regarding the claim of entitlement to a TDIU, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Discussion of the impact of the VCAA in regard to the claim for a TDIU is not necessary in light of the expression of the Veteran's intent to withdraw his appeal in that matter.  Regarding the claim of entitlement to an earlier effective date for the grant of PTSD, where, as here, service connection has been granted (i.e., for PTSD) and an initial disability rating (i.e., a 30 percent rating) and effective date (i.e., November 24, 2009) have been assigned, 38 U.S.C.A. § 5103(a) notice no longer required because the purpose for such notice has been fulfilled.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is not necessary as to the claim for an earlier effective date for the award of service connection for PTSD.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the earlier effective date claim.  38 U.S.C.A. § 5103A(a), (b), and (c).  A Board hearing was held before the undersigned in June 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the June 2016 Board hearing, the undersigned indicated that the hearing would focus in part on the issue of an effective date prior to November 24, 2009 for the grant of service connection for PTSD, and discussed the elements of the claim that were lacking to substantiate the claim, particularly evidence that the Veteran had filed an earlier application to reopen the claim following a prior final rating decision denial of such claim.  The Veteran and his representative did not identify any evidence that might have been overlooked and might substantiate the claim.  The hearing focused in part on the elements necessary to substantiate the claim, and the Veteran was given clear notice of the type of evidence necessary to substantiate the claim for an earlier effective date.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties mandated by 38 C.F.R. § 3.103(c)(2) were satisfied.

The RO has obtained the Veteran's service treatment records and VA treatment records.  He has not identified any other records such as earlier claim submissions or private treatment records pertinent to the earlier effective date issue that remain outstanding.  Given the nature of the claim for an earlier effective date for the grant of PTSD, which determination is principally based on historical records, a contemporaneous examination to assess the disability is not necessary.  The evidence reviewed includes statements submitted by the Veteran historically, and historical VA medical evidence relevant to the claim. As there is no indication of the existence of additional evidence to substantiate the earlier effective date claim, the Board concludes that no further assistance to the Veteran is required to comply with VA's duty to assist. 

Earlier Effective Date for the Grant of Service Connection for PTSD

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim. 

The Veteran claims that the effective date for the award of service connection for PTSD should be earlier than November 24, 2009.  In an August 2010 report of contact, it was noted that he wanted to file a notice of disagreement with the effective date of November 24, 2009 based on evidence derived from the VA medical center dated in March 2006.  

The law provides that the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

 A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran was separated from active duty in January 1993.  His initial claim seeking service connection for PTSD was received by the RO in March 2005.  A July 2005 rating decision denied that claim on the basis that the evidence did not show a confirmed diagnosis of PTSD or any verifiable stressors (he had not, as was requested, furnished information concerning his claimed stressors).  He was notified of the decision (and his right to appeal it) by letter in July 2005; he did not appeal the decision.  Accordingly, the decision became final by operation of law, and the claim may be reopened only if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  The effective date of an award based on a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r). 

On November 24, 2009, the Veteran filed an application to reopen his claim of service connection for PTSD.  With this claim, he submitted VA medical records, dated from March 2006 to September 2009, which reflect that he had a positive screen for PTSD in March 2006 and later (in May 2009 upon a psychiatric clinic work-up) received a diagnosis of PTSD (reportedly related to his experiences in the Gulf War).  After further evidentiary development, a July 2010 rating decision granted service connection for PTSD, effective from November 24, 2009, finding that new and material evidence had been received showing that the Veteran had a diagnosis of PTSD related to his active duty service.  

The record does not show that, after the final disallowance of the Veteran's PTSD claim in July 2005, a formal or informal claim for compensation for PTSD was received before November 24, 2009.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155.  That is, after reviewing the claims file, the Board finds that in the period between the July 2005 rating decision and the RO's receipt of the Veteran's reopened claim on November 24, 2009, there is no evidence to show that the Veteran ever expressed an intent to file a claim for disability benefits (compensation) for PTSD.  Medical evidence received at the time of the reopened claim was new and material, especially as it reflected a diagnosis of PTSD which was not shown in records considered by the RO in the final July 2005 rating decision.  Thus, the operative date in this case for purposes of assigning an effective date for an award of service connection for PTSD, where the Veteran has sought to reopen his claim after a final disallowance, is the date of VA receipt of the new claim, which comes after the date entitlement arose.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400(r). 

As noted above, the Veteran claims that the effective date should be earlier based on VA medical evidence dated in March 2006.  It is acknowledged that if the March 2006 VA outpatient record provided documentation that the Veteran had a diagnosis of PTSD at that time should would have constituted "new and material evidence", rendering the July 2005 rating decision non-final (and warranting assignment of an effective date for the award of service connection for PTSD in accordance with the law governing effective dates based on an original claim, rather than on a reopened claim.  The reason for this is that VA records are constructively of record when they are created, even if not physically before the reviewer (see Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)), and the March 2006 VA treatment record would be deemed to have been part of the record within a year of - that is, prior to the expiration of the appeal period for - the July 2005 rating decision that denied service connection for PTSD.  In other words, the March 2006 VA outpatient record would be considered "new and material evidence" filed in connection with the initial PTSD claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156 (b).  The effect of the "receipt" of such new and material evidence is to render non-final the July 2005 rating decision, until such evidence is considered in connection with the PTSD claim originally received in March 2005.  

Upon close scrutiny, the VA outpatient records in March 2006 show that the Veteran had a positive PTSD screen that month, rather than an actual diagnosis of PTSD.  In the PTSD screen, the Veteran answered "yes" to four questions asked by a nurse as part of a health risk assessment that also included a depression screen and an alcohol use screen.  This evidence is not new or material, particularly in light of the fact that prior VA treatment records considered by the RO in the July 2005 rating decision likewise show that the Veteran had a positive PTSD screen (see records dated in July 2004 prompting a referral to the psychiatric clinic in February 2005 to determine if he had a PTSD diagnosis, which he did not).  The positive PTSD screen provides no new informative, and is cumulative evidence rather than new evidence.  It is further observed that there is no VA medical record that reflects a diagnosis of PTSD at any time within the appeal period (for the July 2005 rating decision, July 2005 to July 2006), that may be deemed to have been filed in connection with the initial PTSD claim in March 2005.  In short, the July 2005 rating decision is final, and the PTSD claim thereafter reopened may have an effective date no earlier than the date of receipt of the new claim or the date entitlement arose, whichever is later.  For the above-stated reasons, the RO assigned the correct effective date for the award of service connection for PTSD, and an effective date earlier than November 24, 2009 is not warranted.  

TDIU

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In July 2016, the Veteran's representative on behalf of the Veteran submitted a statement indicating that it was the Veteran's intent to withdraw the appeal seeking a TDIU rating.  Hence, there is no allegation of error of fact or law remaining for appellate consideration on such claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal must be dismissed.




ORDER

The appeal seeking an effective date prior to November 24, 2009, for the grant of service connection for PTSD, is denied.  

The appeal seeking a TDIU is dismissed.  


REMAND

Regarding the ratings for PTSD, the Veteran has testified that his disability has worsened since his most recent psychiatric examination in August 2013.  (See Transcript, p. 18.)  The undersigned indicated that in light of the Veteran's descriptions of his current disability and his assertion that it now may be worse, a new VA examination to assess the current severity of the PTSD would be ordered.  38 C.F.R. § 3.159 (c)(4)(i).

An examination is necessary to decide the claim of service connection for rheumatoid arthritis (also claimed as knee, ankle, elbow, wrist, and hip disabilities) as well.  The Veteran testified in June 2016 that his duties in service entailed a lot of construction work and heavy physical labor.  He stated that he has had a diagnosis of arthritis since shortly after his service discharge, in connection with complaints of aching pains in his wrist, elbows, and knee areas.  (See Transcript, p. 23).  Currently, he was most concerned with all his joint areas, particularly his wrist, elbows, hips, shoulder, and ankles, as well as his back, and he seemed to indicate that his joint symptoms have persisted since service.  He could not recall any specific injury to any of his joints that could have led to arthritis but believed that the cumulative effect of repetitive actions in performing heavy labor may have led to his current condition.  (See Transcript, p. 24).  

VA outpatient records (in January 2005, December 2006, February 2008, and May 2009, for example) show that the Veteran's diagnoses have included arthritis of various joints.  In a July 2016 statement the Veteran's representative further medical records showing a diagnosis of arthritis (in April 2000, July 2010, August 2010, and July 2011).  However, there is no medical opinion in the record specifically addressing the etiology of the arthritis.  A VA examination to secure such opinion, and particularly whether any arthritis is related to the Veteran's service as claimed, is necessary.  

Notably also (regarding the arthritis claim) the RO denied the claim as one of service connection for rheumatoid arthritis, but that the Veteran's claim incorporated conditions affecting multiple specific joints.  In her July 2016 statement, the Veteran's representative construed the claim broadly to seemingly encompass all types of arthritis.  In consideration of Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his [condition], the Board will likewise construe the claim broadly in requesting a VA examination and medical opinion.  Furthermore, a March 2016 rating decision granted the Veteran service connection for fibromyalgia, also claimed as arthralgia and chronic pain syndrome, and that in relation to that award the Veteran underwent various VA examinations (fibromyalgia, Gulf War general medical, and chronic fatigue syndrome) none of which directly addressed whether there was objective evidence of arthritis related to service.  Thus, any examination of the Veteran must distinguish between the already service-connected fibromyalgia and the arthritis for which service connection is sought.  

Prior to the examinations, all treatment records from VA, where the Veteran (as he reported at the hearing) received treatment for psychiatric and joint/orthopedic disabilities must be obtained for association with the claims file.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all updated (to the present) records of VA evaluations and treatment the Veteran has received for psychiatric and joint/orthopedic disabilities (at the Richmond VAMC and the Fredericksburg CBOC, as indicated).    

2.  The AOJ should then arrange for the Veteran to be examined by an orthopedist or rheumatologist to determine the nature (rheumatologic, osteoarthritis, or otherwise) and likely etiology of any arthritis found in the Veteran's joints.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should provide an opinion that responds to the following: 

(a) Does the Veteran have a generalized form of arthritis or arthritis of the joints specified? If so please identify the nature of the arthritis (rheumatologic, degenerative, traumatic, or otherwise), and distinguish, to the extent possible manifestations attributable to that disability from those attributable to the Veteran's already service-connected fibromyalgia.

(b) Please identify the likely etiology of any arthritis that is diagnosed.  Specifically, is it at least as likely as not (a 50 % or greater probability) that the arthritis either had its onset during the Veteran's period of service from January 1989 to January 1993 or became was manifested in the first postservice year (January 1993 to January 1994).  

All opinions expressed must include rationale.

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the current severity of his service-connected PTSD.  The Veteran's record must be reviewed by the examiner.  The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms, and should comment upon the frequency and severity of the Veteran's PTSD symptoms, and their impact on his daily activity, social, and occupational functioning.  All opinions must include rationale. 

4.  Thereafter, the AOJ should review the record and readjudicate the claims of service connection for arthritis and seeking higher ratings for PTSD.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


